Exhibit 10.1

 

 

[g70561kgi001.jpg]

 

 

 

April 24, 2015

207 Goode Ave, Ste 500

Glendale, California 91203

Phone 626 304-2000

Fax 626 792-7312

 

Georges Gravanis

[Address]

[Address]

[Address]

 

Dear Georges:

 

I am very pleased to offer you the position of President, Materials Group,
reporting directly to me. This is an Executive, Level 2 position and is
effective May 1, 2015.

 

It is anticipated that you will remain on assignment as an Expatriate (France to
Hong Kong) for approximately one year per the assignment extension letter you
will receive in the next few days. Upon the end of your current assignment, it
is our intention to transition you to a local package in either Europe or the
United States.  A local hire letter will be presented to you closer to the end
of your current assignment.

 

Specific details of our job offer are as follows:

 

Base Salary:  Your annualized rate of pay will be 470,000 EUROS.  Your next
salary review will be April 1, 2016.  Subsequent salary reviews will be
conducted on April 1st of each year, or on another date designated by the
Company for a given year.

 

Bonus:  You will be eligible to be considered under Avery Dennison’s annual
incentive plan (“AIP”) to participate at a 60% of base salary opportunity level
prorated effective May 1, 2015, subject to applicable withholdings.  The Annual
Incentive Plan (AIP), including eligibility criteria, may change at any time,
with or without notice, in accordance with applicable law or, if permissible
under the law, at the discretion of the Company.

 

Long-Term Incentive (LTI) Opportunity:  Under the Company’s executive incentive
compensation program you will be eligible to be considered for an annualized
long-term incentive award with a value opportunity equivalent to approximately
180% of your base salary effective January 1, 2016.  As a Level 2 Executive,
your Equity Holding Requirement is either 3X your base salary, or 27,000 LTI
units (please refer to the AD Stock Holding Policy for more details).  The long
term incentive program, including eligibility criteria, may be amended,
suspended or terminated at any time, with or without notice, in accordance with
applicable law and the applicable plan terms.

 

You will receive the following special equity award on June 1, 2015.

 

-                   A one-time grant with a target value of $750,000 USD,
converted to RSUs based on the fair market value as of the grant date, with a
4-year ratable vesting schedule.

 

--------------------------------------------------------------------------------


 

All other aspects of your current assignment will remain unchanged.

 

In your new role, you will be considered a Section 16 officer under U.S.
securities laws.  As a result, you will have obligations to report any
transactions you make with respect to Company stock within two business days of
the transaction.  In addition to these reporting requirements, you can be
subject to civil liability for certain “short-swing” transactions.  You can
discuss these matters with the Law Department.

 

Please sign and date this offer letter below and return it to LeeAnn Prussak in
Corporate Human Resources.

 

Sincerely,

 

/s/ Mitch Butier

 

 

 

Mitch Butier

 

President and COO

 

 

 

cc: LeeAnn Prussak

Jessica Del Rio

 

 

 

Accepted by:  /s/ Georges Gravanis

 

 

Date:  24 April 2015

 

--------------------------------------------------------------------------------